lOn Motion for Rehearing or. to Transfer to the Court en Banc.
Defendant’s motion reargues the evidence as though we reviewed a jury case on the basis of a. trial de novo; and complains because the opinion does not set out certain evidence favorable to him. Defendant completely ignores the real situation, namely, that the jury decided the fact issues against him. Nothing in our jurisprudence is more firmly established than the tule that a jury’s verdict is final (and not reviewable) on the fact issues, if its findings are supported by substantial evidence, and that our review of that question is limited to determining whether the evidence, considered most favorably to the result reached by the jury, is substantial evidence from which the jury could reasonably reach the result it did. See West’s Missouri Digest, Appeal and Error, 989, 999, 1001, 1002 and 1003. Of course, in this case, the jury could have taken a different view (and there was much evidence to support a different view) but, since there was substantial evidence to support the verdict, conflicting evidence is wholly immaterial on the issues (submissibility of mental incapacity and undue influence) presented for our decision on this appeal.
Defendant argues at length about our ruling that there was no error in permitting lay witnesses (testator’s sons and daughter and neighbors) to express opinions as to the unsoundness of testator’s mind after stating facts upon which their opinions were based. In the motion, defendant complains that, in making this ruling, the opinion did not set out the facts to which these witnesses testified. Defendant entirely overlooks our statement of facts, made in connection with our ruling on his contention that there was no substantial evidence to submit the issue of mental incapacity, wherein we set out in considerable detail the facts to which these witnesses testified. It certainly was unnecessary to repeat this.
Also in this connection it should, be pointed out that defendant’s only assign*735ment as to this matter was as follows: “The court below erred in permitting lay-witnesses, over the objection of defendant, to express an opinion to the soundness of Henry Machens’ mind when such witnesses did not testify to facts upon which such an opinion could be based. The facts testified to by such lay witnesses were not inconsistent with a sound mind and the court erred in permitting such witnesses to give it as their opinion that Mr. Machens was not of sound mind.” There was no assignment whatever directed at the testimony of any particular witness or at any specific ruling of the Court or any reference to any particular place in the record. Such a general allegation of error is insufficient to present anything more than the question of whether, in the testimony of lay witnesses on the issue of mental incapacity, there was substantial evidence to support the verdict.
Defendant’s other contentions only rear-gue the questions decided and are without merit. The motion for rehearing or to transfer to Banc is overruled.